NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                       DANIEL SANCHEZ, Petitioner.

                         No. 1 CA-CR 17-0147 PRPC
                              FILED 2-1-2018


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2008-007319-001
           The Honorable J. Justin McGuire, Judge Pro Tempore

              REVIEW GRANTED AND RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Lisa Marie Martin
Counsel for Respondent

Daniel Sanchez, Florence
Petitioner



                       MEMORANDUM DECISION

Judge Randall M. Howe delivered the decision of the Court, in which
Presiding Judge James P. Beene and Judge Kent E. Cattani joined.
                             STATE v. SANCHEZ
                             Decision of the Court

H O W E, Judge:

¶1            Daniel Sanchez petitions this Court for review from the
dismissal of his petition for post-conviction relief. This is Sanchez’s first, “of
right” petition filed after a probation revocation and sentence. We have
considered the petition for review and for the reasons stated, grant review
but deny relief.

¶2            Sanchez pled guilty in 2010 to two counts of attempted sexual
conduct with a minor, class 3 felonies and dangerous crimes against
children. One count occurred in 1998, and the other occurred in 2007. The
court sentenced Sanchez to concurrent terms of lifetime probation to begin
upon absolute discharge from prison in two other cases. He did not seek
review of his original conviction and sentence.

¶3             Sanchez started probation in June 2015. In December,
Sanchez’s probation officer petitioned to revoke probation. Sanchez
admitted to violating a probation term and the court revoked his probation.
Consequently, the court revoked Sanchez’s probation and sentenced him to
consecutive aggravated terms of 8.75 years’ imprisonment on each count.
Sanchez timely petitioned for post-conviction relief, claiming that: (1) the
trial court was without jurisdiction to find him guilty on the charge alleged
to have occurred in 1998, as the statute of limitations in effect when the
crime occurred had run; (2) he was illegally charged and convicted of
“dangerous crimes against children” under A.R.S. § 13–604.01, because he
pled to attempted sexual conduct; (3) the trial court had no subject matter
jurisdiction to convict him of attempted sexual conduct with a minor and
to sentence him accordingly; and (4) he was not properly notified of the
charges. The trial court summarily dismissed his petition.1

¶4            Sanchez reiterates his claims in his petition for review. “An
appellate court will reverse a trial court’s summary dismissal [of a petition
for post-conviction relief] only if an abuse of discretion affirmatively
appears.” State v. Bowers, 192 Ariz. 419, 422 ¶ 10 (App. 1998).

¶5            Sanchez signed and entered a plea in this case indicating that
he waived and gave up “any and all motions, defenses, objections, or
requests which HE has made or raised, or could assert hereafter, to the court’s
entry of judgment against HIM and imposition of a sentence upon HIM
consistent with this agreement.” (emphasis added). Before entering a plea,


1      The trial court corrected the dates of offense to correspond to their
respective counts.


                                        2
                            STATE v. SANCHEZ
                            Decision of the Court

Sanchez’s attorney had moved to dismiss the 1998 count based upon the
expiration of the statute of limitations, and the court had denied the motion.
Therefore, under the plea agreement’s terms, he waived that defense. See
State v. Banda, 232 Ariz. 582 (App. 2013) (entry of plea waives statute of
limitations defense and does not implicate court’s subject matter
jurisdiction). He did not otherwise challenge the plea agreement at the time
of his original plea and disposition, and thus any challenge is untimely and
otherwise precluded. See Ariz. R. Crim. P. 32.4(a), 32.2(a).2

¶6            Sanchez’s claim that he could not be convicted of a dangerous
crime against children because he pled to an “attempt” is also without
merit. The trial court and State acknowledged at his disposition that
pursuant to State v. Gonzales, 216 Ariz. 11 (App. 2007), Sanchez could be
sentenced only to the appropriate ranges for class 3 felonies in the general
sentencing statute—not the sentencing scheme for dangerous crimes
against children. See A.R.S. § 13–702. Sanchez was sentenced accordingly.
As the State argued in its response, State v. Goddard, 227 Ariz. 593 (App.
2011) makes it clear that Sanchez was appropriately convicted of a
“dangerous crime against children.” Goddard also indicates that the trial
court had no authority to remove the designation at disposition. See id. at
594 n.3 ¶ 4. Therefore, his claim has no merit.

¶7            Any claim that the court had no subject matter jurisdiction
based upon the same grounds has no merit. See State v. Bryant, 219 Ariz.
514, 517 ¶¶ 14–17 (App. 2008) (an illegal sentence is not a lack of subject
matter jurisdiction error). To the extent he is now claiming that attempted
sexual conduct with a minor “did not exist in 1998 or 2007,” he offers no
convincing authority in support of the argument. Additionally, his claim of
insufficient notice that he was charged with “dangerous crimes against
children” is untimely and precluded. See Ariz. R. Crim. P. 32.4(a), 32.2(a).




2      Because Sanchez waived the defense, this Court need not determine
whether the time-period had expired. We note, however, that because the
seven-year statute of limitations period relating to crimes under chapter 14
was abolished in 2001, and now provides for prosecution “at any time,”
Sanchez’s claim fails. See A.R.S. § 13–107(A) (as amended 2001); State v.
Gum, 214 Ariz. 397 (App. 2007) (applying amendment to unexpired
limitations period did not violate ex post facto principles or implicate
substantive rights); see also State v. Aguilar, 218 Ariz. 25, 31 ¶ 23 (App. 2008)
(finding the result and reasoning in Gum consistent with retroactivity
principles recognized in Arizona and elsewhere).


                                       3
                 STATE v. SANCHEZ
                 Decision of the Court

¶8   Accordingly, we grant review but deny relief.




                 AMY M. WOOD • Clerk of the Court
                 FILED: AA




                              4